Citation Nr: 0335418	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-18 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to April 
1969.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for the 
veteran's right shoulder condition.  At present, the 
veteran's case is before the Board for appellate 
adjudication.


REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), VA first has a duty to notify the appellant and 
the accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)).  Furthermore, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 46,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c)).  Moreover, in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1). 

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issues on appeal.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003); Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. Principi, 16 Vet. App. 
370 (2002).  The veteran has not been given the benefit of a 
VA examination including an etiology opinion regarding the 
claimed right shoulder disorder.  Hence, the Board finds that 
the veteran should be scheduled to undergo a VA examination 
containing a medical opinion regarding the etiology of the 
claimed right shoulder disorder.  If the medical evidence of 
record is insufficient, or, in the opinion of the Board, of 
doubtful weight or credibility, the Board is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  However, it is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)); and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002); Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003); and Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  
The claims file must include 
documentation that the RO has complied 
with the VA's redefined duties to notify 
and assist a claimant as set forth in the 
VCAA and relevant case law as 
specifically affecting the claimed right 
shoulder disorder.

2.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) that have treated him, and possess 
records relevant to the issue on appeal, 
since discharge from service to the 
present.  Provide the veteran with 
release forms and ask that a copy be 
signed and returned for each health care 
provider identified and whose treatment 
records are not already contained within 
the claims file.  When the veteran 
responds, obtain records from each health 
care provider he identifies (except where 
VA has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the veteran that adjudication of 
the claim will be continued without these 
records unless he is able to submit them.  
Allow an appropriate period of time 
within which to respond.  Furthermore, 
the veteran should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the veteran in substantiating his 
claim, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  The RO should request that the 
veteran provide information as to the 
dates of any treatment relevant to the 
claimed right shoulder disorder at any VA 
medical facility since his discharge from 
service to the present.  All identified 
treatment records from any reported VA 
medical facility, including the Nashville 
VA Medical Center, not already contained 
within the claims file should be obtained 
and associated with the claims file.  If 
the search for the above records has 
negative results, the claims file must be 
properly documented with information 
obtained from the VA facility(ies).  
Furthermore, the veteran should be 
specifically informed as to what portion 
of the evidence he is required/expected 
to submit, and which portion of the 
evidence the VA would attempt to obtain 
in order to assist the veteran in 
substantiating his claim.  Per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4.  After the development described above 
has been completed:
Make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA orthopedic examination to 
evaluate the nature, severity, and 
etiology of the claimed right shoulder 
disorder.  If the examiner finds no such 
disorder, the examiner should so 
indicate.  The RO must make the claims 
file available to the examiner.  The 
claims folder must be thoroughly reviewed 
by the examiner in connection with the 
examination.  The examiner should 
indicate in the examination report that 
the claims file was reviewed.  All 
necessary tests and studies should be 
conducted in order to render the 
diagnosis of the claimed right shoulder 
disorder.  The examiner should review all 
of the veteran's in-service and post-
service medical records and history, 
including but not limited to the April 
1966 entrance examination describing 
subdeltoid bursitis, the September 1966 
service medical notations describing a 
contusion and sprain of the right 
shoulder and the October 2000 statement 
from the Norwood Clinic in Knoxville, 
Tennessee noting that the veteran has 
arthritis in his right shoulder with 
signs of traumatic injury.  As well, the 
examiner should review the June 2001 
notations from the Nashville VA Medical 
Center (VAMC) describing complaints of 
shoulder pain.  Following an examination 
of the veteran and a review of his 
medical records and history, the VA 
specialist should render an opinion as to 
whether it is at least as likely as not 
that the claimed right shoulder disorder 
existed prior to the veteran's entrance 
into the service.  In addition, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that the veteran's pre-existing right 
shoulder disorder, if any, became 
manifest during his active service and/or 
was aggravated/increased in disability 
during his service, and whether such 
increase was due to the natural progress 
of the disease.  Furthermore, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the currently claimed right shoulder 
disorder was incurred during the 
veteran's active service, became manifest 
to a compensable degree within a one year 
period of his discharge from service, is 
related to any in-service symptomatology 
or treatment, and/or is otherwise related 
to his active service.  Lastly, the VA 
specialist should render an opinion as to 
whether it is at least as likely as not 
that the claimed right shoulder disorder 
is related to any post-service event(s) 
or diseases.  If the etiology of the 
claimed disorder is attributed to 
multiple factors/events, the examiner 
should specify which symptoms/diagnoses 
are related to which factors/events.  It 
is requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the veteran's 
right shoulder disorder.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a written report.

5.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folder and a copy of 
each scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

6.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2003).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

	7.  After completion of the above, the 
veteran's claim of entitlement to 
service connection for a right shoulder 
disorder should be readjudicated.  If 
the determination remains unfavorable to 
the veteran, he should be provided with 
a supplemental statement of the case and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



